Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 1 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 2 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 3 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 4 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 5 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 6 of 77
Case 18-50610-btb   Doc 44     Entered 03/22/19 12:37:26   Page 7 of 77

                             NEVADA
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 8 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 9 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 10 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 11 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 12 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 13 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 14 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 15 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 16 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 17 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 18 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 19 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 20 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 21 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 22 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 23 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 24 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 25 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 26 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 27 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 28 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 29 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 30 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 31 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 32 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 33 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 34 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 35 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 36 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 37 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 38 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 39 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 40 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 41 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 42 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 43 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 44 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 45 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 46 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 47 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 48 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 49 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 50 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 51 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 52 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 53 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 54 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 55 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 56 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 57 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 58 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 59 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 60 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 61 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 62 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 63 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 64 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 65 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 66 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 67 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 68 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 69 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 70 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 71 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 72 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 73 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 74 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 75 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 76 of 77
Case 18-50610-btb   Doc 44   Entered 03/22/19 12:37:26   Page 77 of 77
